DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, corresponding to claims 1, 2, 3, and 6, in the reply filed on 06/17/2021 is acknowledged.
Claims 4, 5, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238).
Regarding claim 1, Makino discloses a thermoelectric module (paragraphs [0014], [0033], Fig. 8, 11, 14, 17), comprising a pair of support substrates comprising mutually opposed regions (2 - [0033] L3); wiring conductors disposed on one principal surface of one support substrate of the pair of support substrates and one principal surface of another support substrate of the pair of support substrates, respectively (3A, 3B - [0033] L4-7; [0038] L3-5), the one principal surface of the one support substrate and the one principal surface of the other support substrate being opposed to each other (2 - [0033] L2-8); a plurality of thermoelectric elements disposed between the one principal surface of the one support substrate of the pair of support substrates and the one principal surface of the other support substrate of the pair of support substrates (4 - [0033] L3-4); a lead member joined to one wiring conductor of the wiring conductors (6 - [0033] L7), the one wiring conductor located on the one support substrate of the pair of support substrates (6 on 2 shown in Fig. 1), the lead member comprising a core (shown in annotated Fig. 7 below), and a covering layer which covers a rear end-side part of the core, and which does not cover a front end-side part of the core (shown in annotated Fig. 7 below); and an electrically conductive joining material which joins the one wiring conductor and the lead member together (solder which joins terminal electrode 3B and the lead wire 6 - [0066]), wherein a bonding interface between the electrically conductive joining material and the one wiring conductor is smaller in width on a side of the bonding interface which is close to the thermoelectric elements than on a side of the bonding interface which is away from the thermoelectric elements, as viewed in a section in a direction perpendicular to an axial direction of the lead member (shown in annotated Fig. 7 below; Figure 7 show solder with a semi-circular cross-section, therefore, a width of the solder is smaller on a side which is closer to the thermoelectric elements, than a width that is closer to the center of the circular or spherical solder shape).

[AltContent: textbox ()][AltContent: arrow][AltContent: textbox (bonding interface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (core)][AltContent: textbox (covering layer)][AltContent: arrow]
    PNG
    media_image1.png
    390
    512
    media_image1.png
    Greyscale



Regarding claim 2, Makino discloses all the claim limitations as set forth above.  Makino further discloses the lead member is inclined relative to a direction parallel to the pair of support substrates, as viewed in a section of the thermoelectric module perpendicular to the pair of support substrates and along the axial direction of the lead member (shown in annotated Fig. 7 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238) as applied to claims 1 and 2 above, in view of Kyocera Corp (JP 2008-244239, cited on 4/7/20 IDS - see machine translation document).
Regarding claims 3 and 6, Makino discloses all the claim limitations as set forth above.
Makino does not explicitly disclose the electrically conductive joining material and at least part of the core are covered with a resin material.
Kyocera discloses a thermoelectric module and further discloses a cover member 5 comprised of a resin ([0029]) covering the terminal electrodes, the lead wires (6), and the connecting member (4), and extending laterally from the terminal region outside the element region on the inner surface of the supporting substrate ([0029]; (5, [0029], [0031], Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cover member comprised of a resin, as disclosed by Kyocera, on the electrically conductive joining material and at least part of the core of the lead member of Makino, because as taught by Kyocera, high moisture resistance is obtained ([0031]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726